Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are being prosecuted. Claims 5-20 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague. In lines 17-18, the recitation of “the plurality of target-capturing molecules” lacks antecedent support. Line 12 should be amended to a say “a plurality of target-capturing molecules” to provide proper antecedent support for lines 17-18. Lines 15-19 are inconsistent with lines 20-25 because lines 15-19 refer to the target-capturing molecules binding to analytes but lines 20-25 refer to the target-capturing molecules binding to biomarkers. Lines 20-25 are further confusing because they encompass detection of more than one biomarker but line 12 only recites the use of a single target-capturing molecule. More than one target-capturing molecule (one specific for each 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/612,270 in view of Durst et al (US 5,753,519), (hereafter referred to as Durst) and Diaconu et al (“Electrochemical immunosensors in breast and ovarian cancer”, Clinica Chimica Acta, 425, 2013, 128 – 138, (hereafter referred to as Diaconu) for the reasons of record in the office action dated 4/30/2021. 
This is a provisional nonstatutory double patenting rejection. 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/119,989 (reference application) in view of Durst et al (US 5,753,519), (hereafter referred to as Durst). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending ‘989 claims: 
1.	An apparatus for detecting one or more analytes in a bodily fluid sample utilizing Electrochemical Impedance Spectroscopy (EIS) or Electrochemical Capacitance Spectroscopy (ECS), comprising: 
an electrochemical sensor comprising: 
	a plurality of electrodes including a working electrode, 
	a filter paper interfaced with the plurality of electrodes, the filter paper arranged to collect the bodily fluid and wet the plurality of electrodes with the bodily fluid, and 
	a plurality of target-capturing molecules immobilized to the working electrode, 
wherein an electrochemical impedance or electrochemical capacitance measurement of one or more analytes in the bodily fluid is measured based on a current applied to the plurality of electrodes when the one or more alanytes bind to the plurality of target-capturing molecules of the plurality of target-capturing molecules, 
wherein the target-capturing molecules binds to one or more analytes that is at least one of HER-2, α-Defensin 1, α-Defensin 2, α-Defensin 3, CLEC3B, KLK8, C8A, HRC, KLK13, C7, ALDH1A1, APOL1, MUC-1, BLMH, SPRR1B, SERPINB2, putative uncharacterized protein, RAB-30, C4A, PRDX6, CFHR1, A1BG, GGH, EZR, SERPINF2, HPX, CRISP3, CPA4, PGLYRP2, CASP14, 1g Kappa Chain V-III region POM, ALB, CFH, SCL34A2, GAS6, CTSL1, SFRP1, BP1, CHID1, MSN, ERAP1, QPCT, ATRN, and LTF. 
2.	The apparatus of claim 1, wherein said working electrode comprises one or more of a carbon conductive ink, a silver/silver chloride ink, and a mesoporous carbon ink. 
3.	The apparatus of claim 1, wherein said target-capturing molecule is an antibody. 
4.	The apparatus of claim 3, wherein the antibody is coupled to said sensor in dry form. 
	Copending ‘989 differs from the instant invention in not claiming a three electrode configuration comprising a working electrode, counter electrode, and reference electrode, 
	Durst discloses a device for performing immunoassays that includes
a 3 electrode configuration. As shown in Figure 3, the device comprises an absorbent material (312), such as filter paper, that collects a fluid sample and wets working electrode (318), reference electrode (320), and counter electrode (322) (Col. 10, lines 38-50, and Col. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to use a 3 electrode configuration, as taught by Durst, in the apparatus of copending ‘989 because copending ‘989 is not limited to any specific number of electrodes and Durst shows it to be conventional to employ a 3 electrode configuration (working, counter, and reference) in an electrode apparatus for performing immunoassays. 

One of ordinary skill in the art would have a reasonable expectation of success in
incorporating the 3 electrode configuration (working, counter, and reference) of Durst in the apparatus of copending ‘989 because the apparatus of Durst and the instant invention both are electrode based apparatus for analyzing liquid samples by immunoassay. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hnaien et al (“Immobilization of specific antibody on SAM functionalized gold electrode for rabies virus detection by electrochemical impedance spectroscopy”, Biochemical . 
Applicant’s arguments have been considered but are not persuasive because they do not address this combination of prior art references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641